DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “performing a predetermined maneuver” as recited in claim 20 is not defined in the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerrano (US 2013/0265787 A1) .
In claim 1, Cerrano discloses in Figs. 2-3, an emergency lighting system ([0018] lighting system 210) for a vehicle ([0018] ambulance or police car 200), comprising: 
lighting devices ([0018] 220, 240), one of the lighting devices being configured to illuminate a zone of a plurality of zones around an emergency vehicle, another of the lighting devices being configured to direct light in a different direction than the one of the lighting devices to illuminate another of the zones of the plurality of zones ([0019] each body-mounted light 220 and/or tower light 240 is independently adjustable and/or movable to project and/or direct a respective light beam 250 and/or 260 towards a desired area; Fig. 3); 
detection devices ([0021] lighting system 210 includes a plurality of sensors (not shown)), one of the detection devices being configured to detect one or more conditions in the zone corresponding to the one of the lighting devices, another of the 
a processor operatively linked to the detection devices and configured to process conditions data obtained by the detection devices ([0030] computer system 500 in Fig. 7; and 
a controller ([0032] computing system 500 includes a memory device 510 and a processor 520; [0033] Processor 520 may include one or more processing units (e.g., in a multi-core configuration). As used herein, the term "processor" is not limited to integrated circuits referred to in the art as a computer, but rather broadly refers to a controller), the controller being configured to adjust light emission by the corresponding lighting device in the corresponding zone based on the data obtained by the corresponding detection device.
In claim 2, Cerrano further discloses the system of claim 1, wherein the detection devices include one or more of a camera ([0028] a camera), a radar transmitter and a radar receiver, and a lidar transmitter and a lidar receiver.
In claim 3, Cerrano further discloses the system of claim 1, wherein the lighting devices include one or more of a warning lighting device and a white scene lighting device ([0002] some known emergency vehicles include scene-lighting systems that enable emergency crews to operate in low light conditions).
In claim 9, Cerrano further discloses in Fig. 3, the system of claim 1, wherein there is at least one of the lighting devices (220 and 240) and at least one of the detection devices for each of at least four zones of the plurality of zones (250s).
In claim 10, Cerrano further discloses the system of claim 1, further comprising a controller area network system ([0037] WAN), wherein the lighting system (210) is configured to adjust light emission by the lighting devices (220 and 240) based on vehicular motion data provided by the controller area network system (WAN).	
In claim 11, Cerrano discloses in Figs. 2-3, an emergency vehicle, comprising: 
a vehicle body (200) defining a plurality of zones (250s in Fig. 3) around the vehicle body; 
lighting devices ([0018] 220, 240), one of the lighting devices being configured to illuminate a zone of a plurality of zones around an emergency vehicle, another of the lighting devices being configured to direct light in a different direction than the one of the lighting devices to illuminate another of the zones of the plurality of zones ([0019] each body-mounted light 220 and/or tower light 240 is independently adjustable and/or movable to project and/or direct a respective light beam 250 and/or 260 towards a desired area; Fig. 3); 
detection devices ([0021] lighting system 210 includes a plurality of sensors (not shown)), one of the detection devices being configured to detect one or more conditions in the zone corresponding to the one of the lighting devices, another of the detection devices being configured to detect one or more conditions in the zone corresponding to the another of the lighting devices ([0028] sensors may be any sensor located in any position that enables lighting system 210); 
a processor operatively linked to the detection devices and configured to process conditions data obtained by the detection devices ([0030] computer system 500 in Fig. 7; and 
a controller ([0032] computing system 500 includes a memory device 510 and a processor 520; [0033] Processor 520 may include one or more processing units (e.g., in a multi-core configuration). As used herein, the term "processor" is not limited to integrated circuits referred to in the art as a computer, but rather broadly refers to a controller), the controller being configured to 
In claim 12, Cerrano further discloses the emergency vehicle of claim 11, wherein the detection devices include one or more of a camera ([0028] a camera), a radar transmitter and a radar receiver, and a lidar transmitter and a lidar receiver.
In claim 13, Cerrano further discloses the emergency vehicle of claim 11, wherein the lighting devices include one or more of a warning lighting device and a white scene lighting device ([0002] some known emergency vehicles include scene-lighting systems that enable emergency crews to operate in low light conditions).
In claim 19, Cerrano further discloses the emergency vehicle of claim 11, where the plurality of zones includes a total of four zones (250s), and wherein there is at least one of the lighting devices (220 and 240)  and at least one of the detection devices for each of the four zones (250s).
In claim 20, Cerrano further discloses the emergency vehicle of claim 11, further comprising a controller area network system ([0037 WAN), wherein the lighting system is configured to adjust light emission by the lighting devices (220 and 240) based on data provided by the controller area network system (WAN).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano in view of Applebaum (US 20110187559 A1).
In claim 6, Cerrano discloses the system of claim 1; with the exception of disclosing wherein the lighting devices include a flashing or strobing lighting device.
However, Applebaum discloses in paragraph [0096] the lighting and flashing of an additional visual lighting device, and the lighting of an additional Visual Display solely for the purpose of alerting the drivers of personal vehicles and pedestrians and drivers of approaching emergency vehicles.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a flashing light for Emergency Vehicle Warning Device and System.
In claim 16, Cerrano discloses the emergency vehicle of claim 11; with the exception of disclosing wherein the lighting devices include a flashing or strobing lighting device.
However, Applebaum discloses in paragraph [0096] the lighting and flashing of an additional visual lighting device, and the lighting of an additional Visual Display solely for the purpose of alerting the drivers of personal vehicles and pedestrians and drivers of approaching emergency vehicles.
.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano in view of Wang et al. (US. 2010/0283977 A1)
In claim 7, Cerrano discloses the system of claim 1; with the exception of explicitly disclosing wherein the lighting devices include both a white light emitting device and a non-white light emitting device.
However, Wang discloses in Fig. 4 wherein the lighting devices include both a white light emitting device (with light 114) and a non-white light emitting device (non-white light 116; red).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an illumination system that may substantially improve the color accuracy of images projected by a projection apparatus, along with substantially better efficiency in using light energy.
In claim 17, Cerrano discloses the emergency vehicle of claim 11; with the exception of disclosing wherein the lighting devices include both a white light emitting device and a non-white light emitting device.
However, Wang discloses in Fig. 4 wherein the lighting devices include both a white light emitting device (with light 114) and a non-white light emitting device (non-white light 116; red).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an illumination system that may substantially improve the color accuracy of images projected by a projection apparatus, along with substantially better efficiency in using light energy.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerrano in view of Baker (US 8723680 B1).
In claim 8, Cerrano discloses the system of claim 1; with the exception of disclosing wherein the one or more conditions include one or more of an ambient light level, an object, a type of an object, a movement of an object, a direction of movement of an object, and a speed of an object.
However, Baker discloses in col. 7, line 20, the receiver 20A will activate the warning element 62A depends upon the conditions at the roadway intersection 12 and, most particularly, the authorized speed limit at the intersection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an emergency warning system for warning of the approach of emergency vehicles at roadway intersections. The warning system comprises a transmitter mountable to an emergency vehicle and a receiver situated near the roadway intersection.
In claim 18, Cerrano discloses the emergency vehicle of claim 11;  the with the exception of disclosing wherein the one or more conditions include one or more of an ambient light level, an object, a type of an object, a movement of an object, a direction of movement of an object, and a speed of an object.
However, Baker discloses in col. 7, line 20, the receiver 20A will activate the warning element 62A depends upon the conditions at the roadway intersection 12 and, most particularly, the authorized speed limit at the intersection.
.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          			       Related Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jackson et al. (US 10548173 B2) teaches a self-assembling network is configured to automatically and dynamically connect devices used in operations carried out on or near roads bearing vehicle and pedestrian traffic.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844